Citation Nr: 1206821	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss on a schedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on a schedular basis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, schizophrenia, and depression.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed acquired psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on an extraschedular basis.
7.  Entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis.

8.  Entitlement to an evaluation in excess of 50 percent for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to November 1983 and from February 1985 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In an October 2002 rating decision, the RO denied a claim for a rating in excess of 30 percent for headaches.  In a subsequent August 2003 rating decision, the RO assigned a 50 percent rating for the Veteran's service-connected headaches, effective June 14, 2002. 

In a June 2004 rating decision, the RO denied service connection for PTSD and for depression as well as continued the previously assigned 50 percent rating for headaches and 20 percent rating for lumbar disc disease.  In a November 2004 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for PTSD.

In a May 2006 rating decision, the RO reopened and denied entitlement to service connection for PTSD as well as denied entitlement to service connection for erectile dysfunction secondary to PTSD, entitlement to a rating in excess of 50 percent for headaches, entitlement to a rating in excess of 20 percent for lumbar disc disease, entitlement to a compensable rating for bilateral hearing loss, and entitlement to a TDIU rating. 

In December 2008, the Veteran and his wife testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In a March 2009 decision, the Board denied entitlement to an increased rating for headaches and entitlement to service connection for PTSD as well as for erectile dysfunction secondary to PTSD.  The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to an increased rating for lumbar disc disease, and entitlement to a TDIU rating were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a February 2009 statement, the Veteran's representative argued that the claimant filed a timely notice of disagreement (NOD) as to the RO's June 2004 denial of service connection for depression and therefore the Board has jurisdiction over this issue.  At the time of the March 2009 decision, the Board disagreed, referring the issue to the RO for appropriate action.  It further remanded the issues of entitlement to increased evaluations for bilateral hearing loss and for lumbar disc disease as well as entitlement to a TDIU rating to the RO via the AMC for additional development.

In a June 2010 Remand, the Board ordered additional development for the issues of entitlement to increased evaluations for bilateral hearing loss and lumbar disc disease as well as entitlement to a TDIU.

The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the March 2009 Board decision in regards to three issues,  remanding the matters of entitlement to service connection for PTSD, entitlement to service connection for erectile dysfunction, and entitlement to an evaluation in excess of 50 percent for headaches on an extraschedular basis to the Board for readjudication. 

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, schizophrenia, and depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for erectile dysfunction, entitlement to a TDIU rating, entitlement to an evaluation in excess of 50 percent for headaches, entitlement to a compensable evaluation in excess of 20 percent for bilateral hearing loss on an extraschedular basis, and entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  During the entire time on appeal, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than level III for right ear and no more than level II for the left ear. 

2.  Lumbar spine disc disease is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation in excess of 20 percent for lumbar spine disc disease have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2005, February 2008, May 2008, and July 2009.  The July 2005 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in February 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his attorney has identified any outstanding pertinent evidence for the current appeals.

The Veteran was also provided with VA examinations in April 2004, July 2005, May 2009, and July 2010 for his service-connected intervertebral disc syndrome and in July 2005, August 2006, June 2009, and August 2010 for his service-connected bilateral hearing loss.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hearing loss and lumbar disc disease under the applicable rating criteria. 

Parenthetically, the Board is cognizant that the Veteran repeatedly refused to participate in range of motion testing during a few of his VA spine examinations, to include his most recent examination.  The Board highlights that multiple VA spine examinations were obtained in this case in order to ascertain the current severity of the Veteran's lumbar spine disability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Therefore, given VA's efforts to provide the Veteran an adequate and full examination on multiple occasions, the Board determines that there has been substantial compliance with this directive under Stegall, and that remanding this matter for yet another VA examination would be an undue waste of resources.  Moreover, as will be discussed below, the failure to elicit range of motion findings due complaints of pain does not necessarily change the disability rating.  

The Board is also aware that the Veteran's most recent spine and hearing examinations are in excess of being a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine and bilateral hearing loss disabilities since the July and August 2010 VA examinations were conducted.  The Veteran does not contend otherwise.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

I.  Bilateral Hearing Loss 

The Veteran is presently in receipt of a noncompensable (zero percent) evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2011).  However, as will be shown, § 4.86 cannot be applied to this case.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

VA treatment notes dated from 2004 showed that the Veteran was treated for bilateral hearing loss. 

In July 2005, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
40
45
50
60
75
58
LEFT
30
35
40
50
60
47

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner, a VA audiologist, diagnosed bilateral hearing loss.  He further noted that the Veteran reported that with regard to his bilateral hearing loss, the situation of greatest difficulty was understanding spoken information with no functional impairment.  The Veteran thoroughly described in-service noise exposure as well as all occupational and recreational noise exposure, to include his participation in hearing conservation programs at work.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the July 2005 VA examination report to the Table VI, a puretone threshold average of 58 and a speech discrimination of 84 percent, in the right ear, will result in level III hearing for that ear under the Table VI chart.  A puretone threshold average of 47 and a speech discrimination of 84 percent, in the left ear, will result in level II hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level III for the right ear, combined with a level II for the left ear, will result in a noncompensable evaluation.

In August 2006, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
45
45
50
55
49
LEFT
33
35
30
40
45
38

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The examiner, a VA audiologist, diagnosed bilateral hearing loss.  The Veteran thoroughly described in-service noise exposure as well as all occupational and recreational noise exposure.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the August 2006 VA examination report to the Table VI, a puretone threshold average of 49 and a speech discrimination of 84 percent, in the right ear, will result in level II hearing for that ear under the Table VI chart.  A puretone threshold average of 38 and a speech discrimination of 84 percent, in the left ear, will result in level II hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level II for the right ear, combined with a level II for the left ear, will result in a noncompensable evaluation.

In June 2009, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
20
20
25
35
25
LEFT
10
15
15
20
35
21

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner, a VA audiologist, noted the Veteran's complaints of need for repetition in conversation and having to keep the television volume at an inappropriate level.  The Veteran thoroughly described in-service noise exposure as well as all occupational noise exposure.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the June 2009 VA examination report to the Table VI, a puretone threshold average of 25 and a speech discrimination of 92 percent, in the right ear, will result in level I hearing for that ear under the Table VI chart.  A puretone threshold average of 21 and a speech discrimination of 96 percent, in the left ear, will result in level I hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

In August 2010, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
25
25
40
28
LEFT
20
25
15
25
35
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner, a VA audiologist, diagnosed mild sensorineural hearing loss.  He noted that the Veteran's bilateral hearing loss in the context of his military and civilian occupational history.  It was further indicated that the Veteran had to repeat himself, ask others to speak up, and had difficulty hearing the phone.  See Martinak, 21 Vet. App. at 455.

Applying the above results from the August 2010 VA examination report to the Table VI, a puretone threshold average of 28 and a speech discrimination of 92 percent, in the right ear, will result in level I hearing for that ear under the Table VI chart.  A puretone threshold average of 25 and a speech discrimination of 92 percent, in the left ear, will result in level I hearing for that ear under the Table VI chart.  Applying these results to the Table VII chart, a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable rating.

The Board notes that during the course of this appeal, evidence of record simply does not show that a compensable rating is warranted for bilateral hearing loss for any period during the appeal.  While the Board acknowledges the difficulties that the Veteran has with his bilateral auditory acuity, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

II.  Lumbar Disc Disease

The Veteran's service-connected lumbar spine disc disease has been evaluated as intervertebral disc syndrome (designated at Diagnostic Code 5243) and is rated as 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

In an April 2004 VA examination report, the Veteran complained of back pain and muscle spasms, incapacitation once a year for a couple of days, functional impairment in bending, lifting, and twisting, and losing work once a week due to his condition.  Range of motion findings of the thoracolumbar spine were listed as forward flexion to 90 degrees (with pain at 70 degrees); backward extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right rotation to 20 degrees; and left rotation to 25 degrees.  Additional findings were noted as no additional limitation based on fatigue, weakness, lack of endurance, or incoordination, no ankylosis, no current findings of intervertebral disc syndrome, and normal neurological function.  The examiner listed a diagnosis of intervertebral disc syndrome with normal X-ray findings.  

VA treatment notes detailed complaints of low back pain with X-ray findings of slight narrowing of the L5-S1 disk space in April 2004. 

A March 2005 statement from the Veteran was considered as an increased rating claim for this disability by the RO.  Additional VA treatment notes dated in 2005 and 2006 detailed findings of lumbago and low back pain. 

In a July 2005 VA spine examination report, the Veteran complained of constant and radiating pain of the low back and hips.  He reported daily incidents of incapacitation over the last year, functional impairment while walking or sitting, and 12-13 missed days of work each month due to back pain.  Physical examination findings were listed as normal posture, abnormal gait, muscle spasms, no complaints of radiating pain on movement, tenderness, no signs of intervertebral disc syndrome, and normal motor and sensory function.  The Veteran would not attempt the range of motion study.  The examiner listed a diagnosis of lumbar disc disease


In a September 2006 VA examination report, the Veteran complained of low back pain, stiffness caused by standing and constant weakness.  He denied incapacitation.  There was no functional impairment with no prolonged standing.  Range of motion findings of the thoracolumbar spine were listed as forward flexion to 70 degrees (with pain at 60 degrees); backward extension to 25 degrees (with pain at 20 degrees); right lateral flexion to 30 degrees (with pain at 30 degrees); left lateral flexion to 25 degrees (with pain at 20 degrees); right rotation to 25 degrees (with pain at 20 degrees); and left rotation to 25 degrees (with pain at 20 degrees).  The examiner indicated that pain had a major functional impact.  Joint function of the spine was noted to be additionally limited by 5 degrees by fatigue, weakness, and lack of endurance on repetitive motion.  He indicated that there were no signs of intervertebral disc syndrome and normal neurological function.  The examiner listed a diagnosis of lumbar disc disease with subjective pain and objectively limited range of motion.  

In a May 2009 VA spine examination report, the Veteran complained of progressively worsening and constant low back pain, stiffness, and functional impairment with prolonged walking, sitting, or standing,  The Veteran denied any radiation of pain to his lower extremities, any lower extremity symptoms, and any radiculopathy.  Additional lumbosacral spine findings were listed as normal gait, tenderness throughout lumbar spine in the paravertebral muscles of the lumbar spine as well as over the sacroiliac joints.  Range of motion findings of the thoracolumbar spine were listed as forward flexion to 70 degrees (with pain at 50 degrees); backward extension to 25 degrees (with pain at 25 degrees); right lateral flexion to 25 degrees (with pain at 20 degrees); left lateral flexion to 25 degrees (with pain at 20 degrees); right rotation to 30 degrees (with pain at 30 degrees); and left rotation to 30 degrees (with pain at 30 degrees).  On repetitive motion there was a 5 degree worsening of range of motion with flexion (45 degrees) and a 3 degree worsening of range of motion with extension, lateral flexion, and rotation.  The examiner listed an impression of degenerative joint disease of the lumbar spine.  He noted that there was no evidence of weakened movement, fatigability, or incoordination noted to examination to produce limitation of motion.  It was indicated that the examiner was unable to provide additional degrees of limitation of motion during flare-ups as there was no documentation in the file of the Veteran being seen during a flare-up with range of motion provided.

A July 2009 VA lumbosacral spine X-ray report revealed good alignment, minimal degenerative changes of the left S1 joint, minimal disc space narrowing at L5-S1 level, normal spinous processes, and no evaluation of spondylolisthesis or spondylosis.

A private evaluation report dated in July 2009 showed complaints of low back pain, severe stiffness, and constant variable tightness and pressure in central low back with intermittent variable sharpness that increases with standing, bending, and activity in the bilateral posterior thigh.  Objective findings were listed as posture with an old left lateral list, increase in lumbar lordosis, and intact neurologically. Range of motion findings of trunk were listed as flexion to 80 degrees (with flat lumbar spine and ability to rotate through hips); backward extension to 5 degrees (with low back pain); deep squat limited by tightness in the hips, and rotation limited by tightness in hips.  The examiner assessed facet pain and mechanical disorder.  

Private treatment records dated in May 2010 listed an assessment of mechanical low back pain.  The Veteran was noted to complain of low back pain and burning on the front of both lower legs in a July 2010 VA treatment record.  The examiner assessed 2nd degree burn at that time after a cooking accident.  Additional VA treatment notes dated in 2010 listed an assessment of low back pain.  

In a July 2010 VA spine examination report, the Veteran complained of stiffness, fatigue, weakness, decreased motion, leg weakness, muscle spasms, and lumbar spine pain described progressively worse in the low back that radiates from his low back down to his posterior thighs and knees.  It was indicated that prolonged walking/sitting/standing made his back pain worse.  He denied any incapacitating episodes over the past year or history of radicular type pain to the lower extremity but complained of flare-ups three times a week that lasted for a duration of 3-4 days causing increased limitation of motion and pain.  Precipitating factors were listed as prolonged sitting or activity while alleviating factors were listed as prescribed medication, rest, and use of TENS unit.  

Physical examination findings were listed as able to get onto examination table without difficulty, normal spinal curvature, no spasms, and tenderness present throughout the lumbar spine in the paravertebral muscles of the lumbar spine and over the sacroiliac joints.  The examiner clearly indicated that the Veteran declined to attempt range of motion testing due to severe back pain.  On non-formal observation the Veteran was noted to exhibit forward flexion to 40 degrees and backward extension to 0 degrees.  It was indicated that there was no evidence of weakened movement, fatigability, or incoordination to produce loss of motion noted on examination but that range of motion had not been formally tested as per Veteran's request.  The examiner was also unable to provide additional degrees of limitation of motion during flare-ups as there was no documentation in the file of the Veteran being seen during a flare up.  At that time, the Veteran reported experiencing an increased amount of pain but also reported a recent re-injury 18 days prior.  His symptoms were noted to be consistent with re-injury not with a flare up of a chronic condition. 

The examiner listed a diagnosis of degenerative joint disease of the lumbar spine with subjective reports of intermittent nerve root irritation.  There was no objective evidence of radiculopathy or any other neurological disability related to the spine as well as no incapacitating episodes in the last 12 months. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 20 percent for lumbar disc disease have not been met.  Evidence of record does not show that the Veteran suffers from forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 30 degrees.  The evidence reflects that the currently assigned 20 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, antalgic gait, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected low back disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.

The Board acknowledges that the July 2010 VA examiner was unable to test the Veteran's range of motion due to his complaints of severe pain on motion and his fear of exacerbating the condition.  The case of Mitchell is instructive, in its conclusion that, "In sum, nothing in this Court's caselaw supports the [Veteran's] contentions that she should be given the maximum disability ratings under DCs 5260 and 5261 simply because she experiences pain throughout the range of motion of her left knee."  Mitchell, 25 Vet. App. at 43.  Here, there is no basis to award the Veteran the maximum rating for limitation of flexion or ankylosis of the lumbar spine due to the complaints of severe pain at the July 2010 examination.  Indeed, as noted, a non-formal observation of the Veteran showed that he was able to achieve forward flexion to 40 degrees.

In addition, objective compensable neurologic manifestations associated with the Veteran's service-connected lumbar spine disability are clearly not documented in the evidence of record. 


The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even considering the Veteran's earlier assertions of frequent lumbar spine exacerbations with incapacitation in the past years, evidence of record clearly does not reflect that he had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months that required bed rest prescribed by a physician during the appeal period.  Reference is made to the Veteran's July 2010 examination wherein it was noted that he denied incapacitating episodes.  There is also no objective evidence that the Veteran was prescribed bed rest for these alleged incapacitating episodes.  Thus, the assignment of a rating in excess of 20 percent is not warranted for the Veteran's service-connected lumbar disc disease under the applicable rating criteria.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 204-7, and Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The Veteran has made complaints of lumbar spine pain, functional impairment, symptoms of flare-ups, tenderness, stiffness, weakness, and fatigability.  He also experiences loss of range of motion of the thoracolumbar spine due to pain.  Any functional impairment or limitation of motion caused by pain, however, is considered by the rating assigned under Diagnostic Code 5243, the rating criteria for orthopedic findings.  This orthopedic rating adequately reflects the findings based on functional loss and painful motion.  Evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and limitation of function during the appeal period.  

III.  Additional Considerations

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected bilateral hearing loss and lumbar spine symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased bilateral hearing loss and lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran and his family's statements are inconsistent with the evidence of record, the Board finds his assertions of increased bilateral hearing loss and lumbar spine symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased bilateral hearing loss and lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an evaluation in excess of 20 percent for lumbar disc disease and entitlement to a compensable evaluation for bilateral hearing loss must be denied on a schedular basis.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to a compensable evaluation for bilateral hearing loss on a schedular basis is denied.

Entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on a schedular basis is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for an acquired psychiatric disorder (to include PTSD, generalized anxiety disorder, schizophrenia, and depression), entitlement to service connection for erectile dysfunction (include as secondary to the claimed psychiatric disorder), entitlement to TDIU rating, entitlement to an evaluation in excess of 50 percent for headaches on an extraschedular basis, entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on an extraschedular basis, and entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis is warranted.

The Veteran contends that he developed an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, schizophrenia, and/or depression, as a result of his experiences in service.  

The Veteran claims that his current psychiatric disorder was caused by one of the following incidents: 1)  having the M548 ammunition carrier he was in while on maneuvers with A Battery, 1/36, FA in Grafenveer, Germany, at some time between 1986 and 1988 catch on fire and explode injuring two men from his unit (see statements in support of claim dated in September 2004 and October 2005; photograph received by the RO in October 2004; letter from B. K. L., M.D., dated in September 2004; and personal hearing testimony dated in December 2008); 2) being assaulted by his Sergeant while trying to get approval for a loan to avoid bankruptcy (see statement in support of claim received by the RO in March 2005; Equal Opportunity Complaint forms dated from August 1991 to August 1991; and loan/credit documents dated in 1990 and 1991); 3) having a friend (an E-1 private), who took over his job as point man for his unit (A Battery, 1/36, FA, from Augsburg, Germany) because he was in Frankfurt, Germany, picking up his friends family, fall asleep while the unit was on maneuvers and get run over by a track vehicle (see statement in support of claim received by the RO in April 2008; and personal hearing testimony dated in December 2008); 4) at some time between 1986 and 1988 running over a soldier while driving an M548 ammunition carrier while with A Battery, 1/36, FA, in Augsburg, Germany; and/or 5) having a friend die in Graphville, Germany, when he was struck in the head with the tube of an 8 inch howitzer (see statement in support of claim received by the RO in October 2005). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates a veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances:  when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § § 3.304(f).
The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Cannon Crewmember.  Post-service private and VA outpatient and inpatient treatment notes dated from 2004 to 2011 showed findings of major depressive disorder, rule out general anxiety disorder, PTSD, anxiety disorder NOS, schizophrenia, and depression.  In multiple statements dated from 2004 to 2010, a private physician, B.K.L., M.D., listed diagnoses of PTSD and depression as well as opined that the onset of the Veteran's PTSD symptoms was related to in-service events.

In the April 2011 Memorandum Decision, the Court remanded this matter for the Board to consider the application of the revised regulation, 38 C.F.R. § 3.304(f)(3).  It was noted that the amended version of 38 C.F.R. § 3.304(f)(3) stated that corroboration was not required in certain noncombat circumstances when the claimant has been diagnosed with PTSD and the claimed stressor is related to a veteran's "fear of hostile military or terrorist activity," including, inter alia, fear of death or serious injury from an explosive device.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

Here, given the change in the characterization of the issue on appeal as per Clemons and the amended regulation discussed above, the Board finds that an additional VA examination is required.  In light of the evidence discussed above, the AMC should arrange for the Veteran to undergo a VA PTSD examination to clarify the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, schizophrenia, and depression on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to claimed psychiatric disorder, is noted to be inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder discussed above.  Henderson v. West, 12 Vet. App. 11, 20   (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

The claims file also reflects that the Veteran has received medical treatment for his claimed psychiatric and erectile dysfunction disorders from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma; however, as the claims file only includes records from that facility dated up to April 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the appeal for entitlement to a TDIU rating, the Board initially notes that the adjudication of the Veteran's claim for entitlement to a TDIU must be deferred pending the outcome of the service connection claims discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

The Board also finds that further development is necessary prior to adjudicating this claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

Here, the Veteran's service-connected disabilities are currently rated as follows: headaches (rated as 50 percent disabling); lumbar disc disease (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); and bilateral hearing loss (rated as zero percent disabling).  The combined rating is 60 percent, effective June 14, 2002.  He has asserted that he has not been employed since 2005. 

In an October and November 2005 statements, B.K.L., M.D. opined that the Veteran was totally and permanently disabled with a devastating illness (undifferentiated schizophrenia).  In a June 2006 letter, the Office of Personnel Management found the Veteran to be disabled for his position as a Patient Service Assistant due to PTSD and depression only. 

In the July 2010 VA spine examination report, a VA ARNP indicated that the Veteran would be limited in occupations requiring prolonged standing greater than 10 minutes, prolonged walking greater than 10 minutes, prolonged sitting more than 1.5 hours, repetitive bending or stooping.  She further indicated that the Veteran reported greater than 20 days of prostrating headaches per month, though those events were not medically documented.  Without full knowledge of the Veteran's educational background and technical training, she indicated that she was unable to give an opinion as to whether headache or lumbar disc conditions would preclude substantially gainful employment without resorting to mere speculation. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

Based on the foregoing evidence, an additional VA examination and opinion should be provided to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Finally, the Board has determined that the adjudication of the Veteran's claims for entitlement to an evaluation in excess of 50 percent for headaches on an extraschedular basis, entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on an extraschedular basis, and entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis must be deferred pending development for the matter of entitlement to a TDIU rating, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed psychiatric and erectile dysfunction disorders from the Oklahoma City VAMC for the period from April 2011 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to the following stressors during his period of active service while stationed in Germany: 1)  having the M548 ammunition carrier he was in while on maneuvers with his unit in Grafenveer, Germany, at some time between 1986 and 1988 catch on fire and explode injuring two men; 2) being assaulted by his Sergeant while trying to get approval for a loan to avoid bankruptcy; 3) having a friend (an E-1 private), who took over his job as point man for his unit because he was in Frankfurt, Germany, picking up his friends family, fall asleep while the unit was on maneuvers and get run over by a track vehicle; 4) at some time between 1986 and 1988 running over a soldier while driving an M548 ammunition carrier while with his unit in Augsburg, Germany; and 5) having a friend die in Graphville, Germany, when he was struck in the head with the tube of an 8 inch howitzer. 
    
The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2011).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in VA and private treatment records, to include statements dated from 2004 to 2010 from B.K.L., M.D.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, and the findings of the VA ARNP in the July 2010 VA examination report as well as statements from OPM and the private physician identified as B.K.L., M.D.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.

6.  Thereafter, readjudicate the issues currently on appeal (entitlement to service connection for an acquired psychiatric disorder (to include PTSD, generalized anxiety disorder, schizophrenia, and depression), entitlement to service connection for erectile dysfunction (include as secondary to the claimed psychiatric disorder), entitlement to TDIU rating, entitlement to an evaluation in excess of 50 percent for headaches on an extraschedular basis, entitlement to an evaluation in excess of 20 percent for lumbar spine disc disease on an extraschedular basis, and entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


